The order heretofore entered by Justice Powell on November 21, 1980, at 7 p. m.,' is vacated and the application for stay presented to Justice Powell, and by him referred to the Court, is denied. The application, filed November 22, 1980, at 12:05 p. m., for an order enjoining the effectiveness of the merger between Burlington Northern Inc. and St. Louis-San Francisco Railroad Co., is denied. Treating the application for a temporary stay as an application for stay of the judgment of the United States Court of Appeals for the Fifth Circuit pending the timely filing and disposition of a petition for writ of certiorari, the application for stay is denied.
Justice Marshall took no part in the consideration or decision of this order.